DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 7/6/2020, 3/11/2021, 4/5/2021, and 9/16/2021 have been considered by the Examiner.
Claim Objections
Claims 1-2, 5, 8-9, 11-12, and 18 are objected to because of the following informalities:
Claim 1, line 11, “movement direction are present” should read “movement direction is present”
Claim 1, line 14, “one or more nodes be updated” should read “one or more nodes to be updated”
Claim 1, lines 17-18, “the riving wheel” should read “the driving wheel”
Claim 2, line 6, “determine ones of the plurality of movement directions” should read “determine one of the plurality of movement directions”
Claim 5, lines 2-3, “determine whether one of the movement directions is the travel direction of the moving robot and corresponds to one of the at least one open movement direction” should read “determine whether one of the movement directions is the travel direction of the moving robot which corresponds to one of the at least one open movement direction”
Claim 8, line 2, “with respect to at least one of the data value” should read “with respect to the at least one of the data values”
Claim 8, line 4, “as a node be updated” should read “as a node to be updated”
Claim 9, line 3, “among nodes be updated” should read “among nodes to be updated”
Claim 11, line 3, “among of a plurality of movement directions” should read “among a plurality of movement directions”
Claim 11, line 11, “when one of the nodes is to be updated” should read “when one of the at least one node is to be updated”
Claim 11, line 15, “one node is be updated” should read “one node is to be updated”
Claim 12, line 2, “a plurality of movement directions” should read “the plurality of movement directions”
Claim 18, line 4, “a node be updated” should read “a node to be updated”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner notes that this application appears to be a translation from a foreign application, and as such includes multiple issues of indefiniteness under 35 U.S.C. 112(b).  While the Examiner has attempted to point out each of these issues in the rejection below, this list is not exhaustive.  As such, applicant is advised to proofread the claims to ensure the claims comport with U.S. practice (specifically under 35 U.S.C. 112(b)).
	Claim 1, lines 14-16, recites “determine whether one or more nodes be updated are present among the at least one node, based on the node data, when the at least one open movement direction is not present, control, when the one or more nodes to be updated are present, the riving wheel so that the main body moves to one of the nodes to be updated”. The term “open movement direction” given its broadest reasonable interpretation consistent with the specification, includes any direction in which the robot is capable of (i.e., open for) movement. In the first limitation, the determination as to whether a node is to be updated is performed when the open movement direction is not present (i.e., no direction the robot can move). In the next limitation, the robot is controlled to move to a node that needs to be updated. However, if there is no open movement direction for the robot, then the robot cannot move to another node for updating. Therefore, based on the broadest reasonable interpretation, claim 1 is indefinite. Claim 11 recites substantially similar limitations as claim 1 and is rejected for the same reason as claim 1. Claims 2-10 and 12-20 are also rejected as indefinite because they depend from claim 1 or 11. 
	Claim 4, line 3, recites the limitation “the movement direction”. It is unclear to the Examiner if the movement direction is supposed to be “the travelling direction” or if this is a new or different “movement direction” of the plurality of movement directions being introduced, as the recited “the movement direction” lacks antecedent basis. For purposes of examination, the Examiner interprets this to mean the travelling direction. The Examiner notes that claims 5-10 are dependent upon claim 4, and thus are rejected as being dependent upon a rejected claim.
	Claim 4, line 3, recites the limitation “an open movement direction”. It is unclear to the Examiner if “an open movement direction” is supposed to be a part of the “at least one open movement direction” recited in claim 1, line 7, or if this is a new or different “an open movement direction” being introduced. For purposes of examination, the Examiner interprets an open movement direction to be a part of the at least one open movement direction. The Examiner notes that claims 5-10 are dependent upon claim 4, and thus are rejected as being dependent upon a rejected claim.
	Claim 5, line 4, recites the limitation “generate the new node when the movement direction is the travel direction and does not correspond to one of the at least one open movement direction”. This is unclear to the Examiner because claim 1, line 10, recites generating a new node when that at least one movement direction is present. Then claim 5 states that the new node is being generated when the movement direction is the travel direction and does not correspond to the one of the at least one open movement direction. In other words, is this another node being generated or is this another requirement for the node to be generated. Also, if the new node is already generated when the at least one open movement direction is present, how is it going to “generate the node when the movement direction is the travel direction and does not correspond to one of the at least one open movement direction” if the new node is already generated. For purposes of examination, the Examiner interprets this to mean this is another new node being generated. The Examiner notes that claims 6-10 are dependent upon claim 5, and thus are rejected as being dependent upon a rejected claim.
	Claim 6, line 2, recites the limitation “the one movement direction”. It is unclear to the Examiner which “the one movement direction this is referring to as claim 5, line 2, recites “one of the movement directions”, claim 4, line 3, recites “the movement direction”, and claim 2, line 6, recites “one of the plurality of movement directions”. In other words, there are different recitations throughout the claims and it is unclear what “the one movement direction” is referring to. For purposes of examination, the Examiner interprets this to mean one of the movement directions as recited in claim 5 previously. The Examiner notes that claims 7-10 are dependent upon claim 6, and thus are rejected as being dependent upon a rejected claim.
	Claim 6, line 5, recites the limitation “control the traveling unit”. It is unclear what “the traveling unit” is as the recited “the traveling unit” lacks antecedent basis in the claims. For purposes of examination, the Examiner interprets this to mean the driving wheel. The Examiner notes that claims 7-10 are dependent upon claim 6, and thus are rejected as being dependent upon a rejected claim.
	Claim 6, line 6, recites the limitation “without generating a new node”. It is unclear whether “a new node” is the same as the recited “a new node” in claim 1, line 10, or if this a new or different new node being introduced. For purposes of examination, the Examiner interprets this to mean the same new node not being generated. The Examiner notes that claims 7-10 are dependent upon claim 6, and thus are rejected as being dependent upon a rejected claim.
	Claim 8, line 4, recites the limitation “as a node be updated”. It is unclear to the Examiner if the recited “a node” is a part of the “one or more nodes be updated” recited in claim 1, line 14, or if this a new or separate node being introduced that has no correlation with the nodes to be updated or node data recited in claim 1. For purposes of examination, the Examiner interprets this to be a node from the one or more notes to be updated. The Examiner notes that claims 9-10 are dependent upon claim 8, and thus are rejected as being dependent upon a rejected claim.
	Claim 9, line 3, recites the limitation “among nodes be updated”. It is unclear to the Examiner if the recited “nodes be updated” is a part of or the same as “one or more nodes be updated” recited in claim 1, line 14, or if this a new or separate group of nodes being introduced that has no correlation with the nodes to be updated or node data recited in claim 1. For purposes of examination, the Examiner interprets this to be the nodes to be updated. The Examiner notes that claim 10 is dependent upon claim 9, and thus is rejected as being dependent upon a rejected claim.
	Claim 11, line 6, recites the limitation “a new node in the node data”. It is unclear what “the node data” the Applicant is referring to as the recites “the node data” lacks antecedent basis in the claims. For purposes of examination, the Examiner interprets this to be “node data”. The Examiner notes that claims 12-20 are dependent upon claim 11, and thus are rejected as being dependent upon a rejected claim.
	Claim 11, line 9, recites the limitation “the at least one node”. It is unclear what “the at least one node” the Applicant is referring to as the recites “the at least one node” lacks antecedent basis in the claims. For purposes of examination, the Examiner interprets this to be “at least one node”. The Examiner notes that claims 12-20 are dependent upon claim 11, and thus are rejected as being dependent upon a rejected claim.
	Claim 11, line 10, recites the limitation “a current location”. It is unclear whether the recited “a current location” is the same as the previously recited “a current location” in claim 11, line 3, or if this is a new or different current location being introduced. For purposes of examination, the Examiner interprets this to be the same current location. The Examiner notes that claims 12-20 are dependent upon claim 11, and thus are rejected as being dependent upon a rejected claim.
	Claim 14, line 3, recites the limitation “the movement direction”. It is unclear to the Examiner if the movement direction is supposed to be “the travelling direction” or if this is a new or different “movement direction” of the plurality of movement directions being introduced, as the recited “the movement direction” lacks antecedent basis. For purposes of examination, the Examiner interprets this to mean the travelling direction. The Examiner notes that claims 15-20 are dependent upon claim 14, and thus are rejected as being dependent upon a rejected claim.
	Claim 14, line 3, recites the limitation “an open movement direction”. It is unclear to the Examiner if “an open movement direction” is supposed to be a part of the “at least one open movement direction” recited in claim 11, line 2, or if this is a new or different “an open movement direction” being introduced. For purposes of examination, the Examiner interprets an open movement direction to be a part of the at least one open movement direction. The Examiner notes that claims 15-20 are dependent upon claim 14, and thus are rejected as being dependent upon a rejected claim.
	Claim 15, line 4, recites the limitation “generating the new node when the movement direction determined as the travel direction does not correspond to one of the at least one open movement direction”. This is unclear to the Examiner because claim 11, line 5, recites generating a new node when the at least one open movement direction is included among of the plurality of movement directions. Claim 11 also states “control the moving robot to move in a traveling direction associated with one of the at least one open movement direction”. Then claim 15 states that the new node is being generated when the movement direction determined as the as the travel direction does not correspond to one of the at least one open movement directions. In other words, is this another node being generated or is this another requirement for the node to be generated. Also, if the new node is already generated when the at least one open movement direction is present, how is it going to generate the new node when the movement direction determined as the travel direction does not correspond to one of the at least one open movement direction if the new node is already generated. For purposes of examination, the Examiner interprets this to mean this is another new node being generated. The Examiner notes that claims 16-20 are dependent upon claim 15, and thus are rejected as being dependent upon a rejected claim.
	Claim 18, line 4, recites the limitation “as a node be updated”. It is unclear to the Examiner if the recited “a node” is a part of the “one or more nodes be updated” recited in claim 11, line 9, or if this a new or separate node being introduced that has no correlation with the nodes to be updated or node data recited in claim 11. For purposes of examination, the Examiner interprets this to be a node from the one or more notes to be updated. The Examiner notes that claims 19-20 are dependent upon claim 18, and thus are rejected as being dependent upon a rejected claim.
	Claim 19, line 4, recites the limitation “among nodes be updated”. It is unclear to the Examiner if the recited “nodes be updated” is a part of or the same as “one or more nodes be updated” recited in claim 11, line 9, or if this a new or separate group of nodes being introduced that has no correlation with the nodes to be updated or node data recited in claim 11. For purposes of examination, the Examiner interprets this to be the nodes to be updated. The Examiner notes that claim 20 is dependent upon claim 19, and thus is rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US. Pub. No. 20180314254 A1) in view of Macias et al. (US. Pub. No. 20190220020 A1).
Regarding claim 1, Bauer et al. teaches a moving robot (see at least the abstract regarding a robot moving throughout the environment) comprising: a driving wheel configured to move a main body of the moving robot (see at least ¶[0027] regarding wheels); a lidar sensor configured to acquire sensing data regarding terrain outside of the main body (see at least ¶[0031] and [0072] regarding LIDAR); a memory configured to store node data for at least one node (see at least the abstract and ¶[0023], [0033], [0052],  regarding data representing locations (i.e. nodes) stored in a memory or a stored map comprising map data); and a controller configured to: determine whether at least one open movement direction is present among a plurality of movement directions from the main body, based on the sensing data of the lidar sensor and the node data (see at least ¶[0033], [0044], and [0065]-[0067] regarding valid/invalid areas of an environment or navigable nodes and edges), generate a new node in the node data when the at least one open movement direction are present (see at least ¶[0066]-[0067] regarding a robot-generated map which may comprise nodes which represent a location navigable (i.e. have an open movement direction) by  a robot), select one of the at least one open movement direction as a traveling direction in which the driving wheel moves the main body (see at least the abstract and ¶[0023] regarding determining that there are no remaining unmapped, valid areas of the environment, ending autonomously generating the map. Therefore, the robot will continue to (i.e. select) unmapped locations until there are no more remaining unmanned locations.), determine whether one or more nodes be updated are present among the at least one node, based on the node data, when the at least one open movement direction is not present (see at least the abstract as well as ¶[0023] and [0055] regarding determining a particular area is invalid (i.e. not an open movement direction) and continuing/resuming traversal to an unmapped valid area), and complete generation of a map including the at least one node, based on the node data, when the one or more nodes to be updated are not present (see at least the abstract and ¶[0023] regarding determining that there are no remaining unmapped, valid areas of the environment, ending autonomously generating the map. In other words, after all locations that are navigable have been navigated, it completes generation of the map.).
Bauer does not explicitly teach controlling, when the one or more nodes to be updated are present, the riving wheel so that the main body moves to one of the nodes to be updated. However, such matter is taught by Macias et al. (see at least ¶[0055] regarding nodes which are candidate locations which a robot can move without occurrence of collision. Also, see at least ¶[0057], [0069], and [0074] regarding control of a robot to a candidate location and updating a free space during robot navigation). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the method for automated mapping by robots of Bauer et al. by the system of Macias et al. to include controlling, when the one or more nodes to be updated are present, the riving wheel so that the main body moves to one of the nodes to be updated as both systems are directed to methods for routing robots based on exploratory mapping and one of ordinary skill in the art would have recognized the established function of controlling, when the one or more nodes to be updated are present, the riving wheel to generate a graph of the free space in which the robot can navigate (Macias at ¶ [0055).
Regarding claim 2, while Bauer does not explicitly teach wherein the controller is configured to: determine a first subset of the plurality of movement directions in which the moving robot is able to travel, determine a second subset of the plurality of movement directions in which the moving robot has not previously traveled, Bauer does teach nodes that represent locations that are navigable or valid (i.e. able to be navigated) (see at least ¶[0065]-[0068]) as well as proceeding to unmapped, valid areas (i.e. not previously travelled) until there are no remaining areas (see at least the abstract and ¶[0023]). Bauer et al. in view of Macias et al. discloses the claimed invention, as discussed above, except for the step of determining ones of the plurality of movement directions included in the first subset and the second subset as the at least one open movement direction. It would have been an obvious matter of design choice to modify the teachings of Bauer et al. in view of Macias et al. to provide the step of determine ones of the plurality of movement directions included in the first subset and the second subset as the at least one open movement direction. Since the applicant has not disclosed that determining ones of the plurality of movement directions included in the first subset and the second subset as the at least one open movement direction solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Bauer et al. in view of Macias et al. will perform the invention as claimed by the applicant with any means, method, or product to determine ones of the plurality of movement directions included in the first subset and the second subset as the at least one open movement direction. 
Regarding claim 11, Bauer teaches a method of controlling a moving robot (see at least the abstract regarding a robot moving throughout the environment), the method comprising: determining whether at least one open movement direction is included among of a plurality of movement directions with respect to a current location of the moving robot (see at least ¶[0033], [0044], and [0065]-[0067] regarding valid/invalid areas of an environment or navigable nodes and edges); generating, when the at least one open movement direction is included among of the plurality of movement directions, a new node in the node data and control the moving robot to move in a traveling direction associated with one of the at least one open movement direction (see at least ¶[0066]-[0067] regarding a robot-generated map which may comprise nodes which represent a location navigable (i.e. have an open movement direction) by  a robot); determining whether one of the at least one node is to be updated when none of the plurality of movement directions is open with respect to a current location of the moving robot (see at least the abstract as well as ¶[0023] and [0055] regarding determining a particular area is invalid (i.e. not an open movement direction) and continuing/resuming traversal to an unmapped valid area); and generating a map based on the node data when no open movement direction is included among of the plurality of movement directions and none of the at least one node is be updated (see at least the abstract and ¶[0023] regarding determining that there are no remaining unmapped, valid areas of the environment, ending autonomously generating the map. In other words, after all locations that are navigable have been navigated, it completes generation of the map.).
Bauer does not explicitly teach controlling, when one of the nodes is to be updated, the moving robot to travel to the one of the nodes to be updated. However, such matter is taught by Macias et al. (see at least ¶[0055] regarding nodes which are candidate locations which a robot can move without occurrence of collision. Also, see at least ¶[0057], [0069], and [0074] regarding control of a robot to a candidate location and updating a free space during robot navigation). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the method for automated mapping by robots of Bauer et al. by the system of Macias et al. to include controlling, when one of the nodes is to be updated, the moving robot to travel to the one of the nodes to be updated as both systems are directed to methods for routing robots based on exploratory mapping and one of ordinary skill in the art would have recognized the established function of controlling, when one of the nodes is to be updated, the moving robot to travel to the one of the nodes to be updated to generate a graph of the free space in which the robot can navigate (Macias at ¶ [0055).
Regarding claim 12, while Bauer does not explicitly teach wherein determining whether at least one open movement direction included among of a plurality of movement directions includes: determining whether the moving robot is able to travel, with respect to each of the plurality of movement directions; and determining whether the moving robot has previously traveled along of the plurality of movement directions from the current location, Bauer does teach nodes that represent locations that are navigable or valid (i.e. able to be navigated) (see at least ¶[0065]-[0068]) as well as proceeding to unmapped, valid areas (i.e. not previously travelled) until there are no remaining areas (see at least the abstract and ¶[0023]). Bauer et al. in view of Macias et al. discloses the claimed invention, as discussed above, except for the step of determining, among the plurality of movement directions, one of the movement directions in which the moving robot is able to travel and along which the moving robot has not previously traveled, as one of the at least one open movement direction. It would have been an obvious matter of design choice to modify the teachings of Bauer et al. in view of Macias et al. to provide the step of determining, among the plurality of movement directions, one of the movement directions in which the moving robot is able to travel and along which the moving robot has not previously traveled, as one of the at least one open movement direction. Since the applicant has not disclosed that determining, among the plurality of movement directions, one of the movement directions in which the moving robot is able to travel and along which the moving robot has not previously traveled, as one of the at least one open movement direction solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Bauer et al. in view of Macias et al. will perform the invention as claimed by the applicant with any means, method, or product to determining, among the plurality of movement directions, one of the movement directions in which the moving robot is able to travel and along which the moving robot has not previously traveled, as one of the at least one open movement direction.

	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US. Pub. No. 20180314254 A1) in view of Macias et al. (US. Pub. No. 20190220020 A1), as applied to claims 2 and 12 above, and in further view of Lee et al. (US. Pub. No. 20190310653 A1).
Regarding claims 3 and 13, the combination of Bauer and Macias does not explicitly teach wherein the node data includes node coordinates and a data value for each of the plurality of movement directions, with respect to each of the at least one node. However, such matter is taught by Lee et al. (see least the abstract and ¶[0019] and [0029] regarding a map generation unit for building node data and edge data (i.e. identifier of an edge could be a data value) for the navigation of robot using the extracted physical coordinates). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the method for automated mapping by robots of Bauer et al. as modified by Macias et al. by the system of Lee et al. to include wherein the node data includes node coordinates and a data value for each of the plurality of movement directions, with respect to each of the at least one node as all systems are directed to methods for mapping via robots and one of ordinary skill in the art would have recognized the established function of having wherein the node data includes node coordinates and a data value for each of the plurality of movement directions, with respect to each of the at least one node to generate a map for navigating the mobile robot (Lee at Abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/925,798 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application: 16/921,167
Application: 16/925,798
Claim 1:
A moving robot comprising: a driving wheel configured to move a main body of the moving robot; a lidar sensor configured to acquire sensing data regarding terrain outside of the main body; a memory configured to store node data for at least one node; and a controller configured to: determine whether at least one open movement direction is present among a plurality of movement directions from the main body, based on the sensing data of the lidar sensor and the node data, generate a new node in the node data when the at least one open movement direction are present, select one of the at least one open movement direction as a traveling direction in which the driving wheel moves the main body, determine whether one or more nodes be updated are present among the at least one node, based on the node data, when the at least one open movement direction is not present, control, when the one or more nodes to be updated are present, the riving wheel so that the main body moves to one of the nodes to be updated, and complete generation of a map including the at least one node, based on the node data, when the one or more nodes to be updated are not present.
Claim 1:
A moving robot comprising: a driving wheel configured to move a main body of the moving robot; a suction unit configured to suck foreign matter around the main body; a lidar sensor configured to acquire sensing data regarding terrain outside of the main body; a memory configured to store node data for at least one node corresponding to at least one respective location; and a controller configured to: determine whether at least one open movement direction is included among a plurality of movement directions from the main body based on the sensing data of the lidar sensor and the node data, when the at least one open movement direction is included among the plurality of movement directions from the main body, generate a new node in the node data and add the generated node to a node group, and select one of the at least one open movement directions as a movement direction in which the main body moves, when the at least one open movement direction is not included among the plurality of movement directions from the main body, control the driving wheel so that the main body travels an area corresponding to the node group, and activate the suction unit when the main body travels in the area corresponding to the node group, initialize the node group when the main body completes travel of the area corresponding to the node group, when one or more nodes to be updated are included among the at least one node, based on the node data, control the driving wheel so that the moving robot moves to one of the nodes to be updated, and complete generation of a map representing the at least one node, based on the node data, when the one or more nodes to be updated are not included among the at least one node.
Claim 2:
wherein the controller is configured to: determine a first subset of the plurality of movement directions in which the moving robot is able to travel, determine a second subset of the plurality of movement directions in which the moving robot has not previously traveled, and determine ones of the plurality of movement directions included in the first subset and the second subset as the at least one open movement direction.
Claim 2:
wherein the controller is configured to: determine a first subset of the plurality of directions in which the moving robot is able to travel, determine a second subset of the plurality of directions in which the moving robot has not previously traveled, and determine ones of the plurality of movement directions that are included in the first subset and the second subset as the at least one open movement direction.
Claim 3:
wherein the node data includes node coordinates and a data value for each of the plurality of movement directions, with respect to each of the at least one node.
Claim 3:
wherein the node data include node coordinates and a data value for each of the plurality of movement directions, with respect to each of the at least one node.
Claim 4:
wherein the data value for one of the plurality of movement directions from one of the at least one node is set to one of a first data value indicating that the movement direction is an open movement direction from the node, a second data value indicating that the moving robot is unable to travel from the node in the movement direction, or a third data value indicating that another node is positioned in the movement direction from the node.
Claim 4:
wherein the data value for one of the plurality of movement directions from one of the at least one node is set to one of a first data value indicating that the movement direction is an open movement direction from the node, a second data value indicating that the moving robot is unable to travel from the node in the movement direction, or a third data value indicating that another node is positioned in the movement direction from the node.
Claim 5:
wherein the controller is configured to: determine whether one of the movement directions is the travel direction of the moving robot and corresponds to one of the at least one open movement direction, and generate the new node when the movement direction is the travel direction and does not correspond to one of the at least one open movement direction.
Claim 5:
wherein the controller is configured to: determine whether one of the movement directions is the travel direction of the moving robot and corresponds to one of the at least one open movement direction, and generate the new node when the movement direction is the travel direction and does not correspond to one of the at least one open movement direction.
Claim 6:
wherein the controller is configured to: determine whether only the one movement direction that is the travel direction, among the plurality of movement directions, corresponds to the at least one open movement direction, control the traveling unit so that the moving robot moves in the travel direction without generating a new node, when only the one of the movement directions that is the travel direction corresponds to the at least one open movement direction, and generate the new node, when two or more of the movement directions including the one movement direction that is the travel direction correspond to the at least one open movement direction.
Claim 6:
wherein the controller is configured to: determine whether only the one movement direction that is the travel direction, among the plurality of movement directions, corresponds to the at least one open movement direction, control the driving wheel so that the moving robot moves in the travel direction without generating a new node, when only the one of the movement directions that is the travel direction corresponds to the at least one open movement direction, and generate the new node, when two or more of the movement directions including the one movement direction that is the travel direction correspond to the at least one open movement direction.
Claim 7:
wherein the controller is configured to update the data values for the plurality of movement directions of each of the at least one node included in the node data when generating the new node.
Claim 7:
wherein the controller is configured to update the data values for the plurality of movement directions of each of the at least one node included in the node data when generating the new node.
Claim 8:
wherein the controller is configured to determine, with respect to at least one of the data value for each of the plurality of movement directions, a node set as the first data value indicating the open movement direction, as a node be updated.
Claim 8:
wherein the controller is configured to determine, with respect to at least one of the data value for each of the plurality of movement directions, a node set as the first data value indicating the open movement direction, as a node be updated.
Claim 9:
wherein the controller is configured to determine a node positioned in a shortest distance from a current position of the moving robot among nodes be updated, based on the node data, and controls the driving wheel so that the moving robot moves to the node positioned in the shortest distance from the current position of the moving robot among the nodes to be updated.
Claim 9:
wherein the controller is configured to: determine a node positioned in a shortest distance from a current position of the moving robot, among nodes that need to be updated, based on the node data, and control the driving wheel so that the moving robot moves to the node positioned in the shortest distance from the current position of the moving robot among the nodes to be updated.
Claim 10:
further comprising least one camera configured to acquire an image outside of the main body, wherein the controller is configured to extract a feature from the image, map the extracted feature to the map, and determine a position of the moving robot based on the feature mapped to the map.
Claim 10:
further comprising least one camera configured to acquire an image outside of the main body, wherein the controller is configured to: extract feature from the image acquired through the camera, map the extracted feature to the map, and determine a position of the moving robot based on the feature mapped to the map.
Claim 11:
A method of controlling a moving robot, the method comprising: determining whether at least one open movement direction is included among of a plurality of movement directions with respect to a current location of the moving robot; generating, when the at least one open movement direction is included among of the plurality of movement directions, a new node in the node data and control the moving robot to move in a traveling direction associated with one of the at least one open movement direction; determining whether one of the at least one node is to be updated when none of the plurality of movement directions is open with respect to a current location of the moving robot and control, when one of the nodes is to be updated, the moving robot to travel to the one of the nodes to be updated; and generating a map based on the node data when no open movement direction is included among of the plurality of movement directions and none of the at least one node is be updated.
Claim 11:
A method of controlling a moving robot, the method comprising: determining whether at least one open movement direction is included among of a plurality of movement directions with respect to a current location of the moving robot; generating a new node in node data for at least one node corresponding to at least one respective location and adding the generated node to a node group when at least one open movement direction is included among the plurality of movement directions; traveling in one of the open movement directions as a movement direction in which a main body of the moving robot moves or traveling an area corresponding to the node group when the open movement direction is included in the plurality of directions; performing cleaning while traveling in the area corresponding to the node group; initializing the node group when traveling in the area corresponding to the node group is completed; determining whether at least one node to be updated is included among the at least one node, based on the node data; moving to one of the nodes to be updated, when the at least on node to be updated exists is included among the at least one node; and generating a map including the at least one node, based on the node data, when the at least one node to be updated in not is included among the at least one node.
Claim 12:
wherein determining whether at least one open movement direction included among of a plurality of movement directions includes: determining whether the moving robot is able to travel, with respect to each of the plurality of movement directions; and determining whether the moving robot has previously traveled along of the plurality of movement directions from the current location; and determining, among the plurality of movement directions, one of the movement directions in which the moving robot is able to travel and along which the moving robot has not previously traveled, as one of the at least one open movement direction.
Claim 12:
wherein determining whether at least one open movement direction included among of a plurality of movement directions includes: determining whether the moving robot is able to travel, with respect to each of the plurality of movement directions; and determining whether the moving robot has previously traveled along of the plurality of movement directions from the current location; and determining, among the plurality of movement directions, one of the movement directions in which the moving robot is able to travel and along which the moving robot has not previously traveled, as one of the at least one open movement direction.
Claim 13:
wherein the node data includes coordinates the at least one node and a data value for each of the plurality of movement directions with respect to each of the at least one node.
Claim 13:
wherein the node data includes coordinates of the at least one node and a data value for each of the plurality of movement directions with respect to each of the at least one node.
Claim 14:
wherein the data value for one of the plurality of movement directions from one of the at least one node is set to one of a first data value indicating that the movement direction is an open movement direction from the node, a second data value indicating that the moving robot is unable to travel from the node in the movement direction, or a third data value indicating that another node is positioned in the movement direction from the node.
Claim 14:
wherein the data value for one of the plurality of movement directions from one of the at least one node is set to one of a first data value indicating that the movement direction is an open movement direction from the node, a second data value indicating that the moving robot is unable to travel from the node in the movement direction, or a third data value indicating that another node is positioned in the movement direction from the node.
Claim 15:
wherein generating a new node includes: determining whether the movement direction determined as the travel direction corresponds to one of the at least one open movement direction; and generating the new node when the movement direction determined as the travel direction does not correspond to one of the at least one open movement direction.
Claim 15:
wherein generating a new node includes: determining whether the movement direction determined as the travel direction corresponds to one of the at least one open movement direction; and generating the new node when the movement direction determined as the travel direction does not correspond to one of the at least one open movement direction.
Claim 16:
wherein generating the new node further includes: determining whether only the movement direction determined as the travel direction, among the plurality of movement directions, corresponds to the at least one open movement direction; moving in the travel direction without generating the new node when only the movement direction determined as the travel direction corresponds to the at least one open movement direction; and generating the new node when two or more of the movement directions, including the movement direction determined as the travel direction, correspond to the at least one open movement direction.
Claim 16:
wherein generating the new node further includes: determining whether only the movement direction determined as the travel direction, among the plurality of movement directions, corresponds to one of the at least one open movement direction; moving in the travel direction without generating the new node when only the movement direction determined as the travel direction corresponds to the at least one open movement direction; and generating the new node when two or more of the movement directions, including the movement direction determined as the travel direction, correspond to the at least one open movement direction.
Claim 17:
wherein generating the new node further includes updating the data value for each of the plurality of movement directions of each of the at least one node included in the node data.
Claim 17:
wherein generating the new node further includes updating the data value for each of the plurality of movement directions of each of the at least one node included in the node data.
Claim 18:
wherein determining one of the at least one node to be updated includes determine, with respect to at least one of the data value for each of the plurality of movement directions, a node set as the first data value indicating the open movement direction, as a node be updated.
Claim 18:
wherein determining one of the at least one node to be updated includes determining, with respect to at least one of the data value for each of the plurality of movement directions, a node set to the first data value indicating the open movement direction as a node be updated.
Claim 19:
wherein moving to one of the nodes to be updated includes: determining a node positioned a shortest distance from the current position of the moving robot, among nodes to be updated, based on the node data; and controlling the moving robot to move to the node positioned the shortest distance from the current position of the moving robot.
Claim 19:
wherein moving to one of the nodes to be updated includes: determining a node positioned a shortest distance from the current position of the moving robot, among nodes to be updated, based on the node data; and controlling the moving robot to move to the node positioned the shortest distance from the current position of the moving robot.
Claim 20:
further comprising: extracting a feature from an image of a region at an exterior of the moving robot; mapping the extracted feature to the map; and determining a position of the moving robot based on the feature mapped to the map.
Claim 20:
further comprising: extracting a feature from an image of a region at an exterior of the moving robot; mapping the extracted feature to the map; and determining a position of the moving robot based on the feature mapped to the map.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Additionally, the Examiner notes claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of co-pending Application No. 16/925,798 (reference application).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baldini et al. (US 20220137637 A1) is pertinent because it is a method for traveling down a prescribed arrangement of paths which are connected to one another at nodes with a mobile robot. The robot changes from an initial route, which contains all as yet untraveled paths.
Park et al. (US 11288836 B2) is pertinent because it is an apparatus and method for managing a feature point map. The method includes generating an initial travel path through which an environmental information collecting entity moves, determining the generated initial travel path as a travel path for detection and controlling the environmental information collecting entity along the determined travel path for detection, receiving environmental information from the environmental information collecting entity, extracting feature point information from the environmental information, generating a feature point map from the feature point information, and storing the feature point map.
Choi et al. (US 20210048312 A1) is pertinent because it is an electronic device for generating map data and an operating method of the electronic device. The operating method of the electronic device includes: obtaining image data of a first resolution and image data of a second resolution for each of a plurality of nodes generated while the electronic device moves.
Lu et al. (WO 2019080679 A1) is pertinent because it is a method and device for constructing a structure map for a mobile robot. The method for constructing a structure map for a mobile robot comprises: obtaining sampling poses of a mobile robot; generating nodes corresponding to the sampling poses in a map, based on the sampling poses; and constructing a structure map, based on a connection relationship among the nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666          

/AARON L TROOST/Primary Examiner, Art Unit 3666